By the Court.—Balcom, J.
The several counts in the complaint are not demurred to separately; therefore, if either count states facts sufficient to constitute a cause of action, the first cause of demurrer is not well assigned. The complaint is very inartificially drawn; but I think one count, at least, does state facts sufficient to constitute a cause of action.
Prior to the Code, counts for slander and malicious prosecution could be joined (Grah. Pr., 2d ed., 96). Blackstone defines injuries affecting reputation to be:—First—Malicious, scandalous, and slanderous words (3 Blackst. Com., 123). Secondly—Printed or written libels, pictures, signs, and the like (Ib., p. 125). Thirdly—Malicious indictments or prosecutions (Ib., p. 126). And I think causes of action for libel, slander, and malicious prosecution in behalf of the people for alleged crime, may be joined under the Code; for they are all injuries to character. (See Code, § 167.) It follows, that the demurrer to the complaint is not well taken. It must, therefore, be overruled, with costs; but the defendant may answer the complaint within ‘twenty days after service on his attorney of a copy of the order overruling the demurrer, on paying the costs occasioned thereby.
Decision accordingly.